ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the most relevant prior art is Steurer (US 2014/0231113) in view of Aoki (US 2017/0239803).
Steurer discloses a power tool (100) capable of detecting a side handle (200) attached (para. [0021]), the power tool (100) comprising: a motor (120); a final output shaft driven by the motor (120; para. [0019]); and an outer housing (112) including a mount (113) to which the side handle (200) is attachable (Figs. 1, 2), and at least one handle detector (162) configured to detect the side handle (200) attached (para. [0021]).
Aoki teaches the inner housing (104) and the outer housing (102).
Aoki fails to teach a connecting shaft parallel to the final output shaft, wherein the inner housing is connected to the outer housing with the connecting shaft.
Regarding claim 7, the most relevant prior art is Steurer (US 2014/0231113).
Steurer discloses wherein the at least one handle detector (162) includes a detection member configured to come in contact with the side handle (200) when the side handle is attached (para. [0021]).
Steurer fails to disclose a sensor located behind the detection member having a front portion swingable about a pivot to detect the detection member that swings when coming in contact with the side handle, and a receiver located between the pivot and the sensor to receive the side handle.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731